DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 05/14/2021. Claims 1-15 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "… a rotor blade of a wind turbine and a protective shield
Claim 12 recites the limitation "… a protective shield on a surface of a rotor blade of a wind turbine …" in lines 1-2.  It is unclear if reference is being made to the surface of the rotor blade, the wind turbine and the protective shield of claim 1 or if new elements are being introduced. This will be interpreted as --the protective shield on the surface of the rotor blade of the wind turbine--.
Claim 14 recites the limitation "… a rotor blade of a wind turbine …" in lines 2-3.  It is unclear if reference is being made to the rotor blade and the wind turbine of claim 1 or if new elements are being introduced. This will be interpreted as --the rotor blade of the wind turbine--.
The term "a suitable format" in claim 14 is a relative term which renders the claim indefinite.  The term "a suitable format" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear the metes and bounds of the claim in use of the term as what could be considered a suitable format.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application Document EP 2 927 482 to Schot et al. (Schot) in view of US Patent Application Publication 2017/0248117 to Fukami et al. (Fukami).
In Reference to Claim 1
Schot discloses a protective shield (Fig. 2: 70) for a rotor blade (10) of a wind turbine (Fig. 1: 2), 
the rotor blade comprising 
a trailing edge section (Fig. 2: left portion) with a trailing edge (20) and 
a leading edge section (right portion) with a leading edge (18), 
the trailing edge and the leading edge dividing an outer surface of the rotor blade into a suction side (38) and a pressure side (36), and 
the rotor blade comprising a root (left end) and a tip (right end), 
wherein: 
the protective shield is configured to protect the leading edge section from erosion (paragraph [0042]), 
the protective shield is configured to cover at least a part of the leading edge of the rotor blade (paragraph [0039]), 
the protective shield is preformed with a shape which approximately corresponds to a contour of the leading edge section where it is configured to be mounted to (See Fig. 4 for instance and paragraph [0047]), 
the protective shield comprising; 
a root end (Fig. 2: left end of 70) which faces towards the root of the rotor blade and 
a tip end (right end of 70) which faces towards the tip of the rotor blade. 
Schot lacks: “… a mark which allows to accurately position the protective shield at a predetermined position on a surface of the rotor blade or which allows to accurately position a tool at a predetermined position on a surface of the protective shield ...”
Fukami is also related to the mounting of a component (Fig. 2: such as 10) to rotor blade (1) for a wind turbine (90), as the claimed invention, and teaches a mark (Fig. 3A: 20/24 for instance) which allows to accurately position (as being present) the component at a predetermined position (Fig. 5A: such as along L_sub_ref) on a surface of the rotor blade (2) or which allows to accurately position (in having the mark present then it allows for) a tool at a predetermined position on a surface of the component (Fig. 12: side surface of 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Schot wherein a mark (as taught by Fukami) allows to accurately position the protective shield at a predetermined position on a surface of the rotor blade or which allows to accurately position a tool (as taught by Fukami) at a predetermined position on a surface of the protective shield, so as to mount the protective shield to the surface of the rotor blade with high accuracy (Fukami: paragraph [0008]).
Regarding the limitations “… a mark which allows to accurately position the protective shield at a predetermined position on a surface of the rotor blade or which allows to accurately position a tool at a predetermined position on a surface of the protective shield ...”: it should be noted that the limitations is presented as an option where when one is required the other is an option and not required. Furthermore, the recitation of “… which allows to accurately position a tool at a predetermined position on the surface of the protective shield …” the tool is not positively recited and so long as there is a mark in the art then the claim is satisfied. Similarly, the recitation of “… a mark which allows to accurately position the protective shield at a predetermined position on a surface of the rotor blade …” is broad and so long as the mark in the art does not prevent positioning then the mark allows it. 
In Reference to Claim 2
Schot, as modified by Fukami, discloses the protective shield according to claim 1, wherein the mark (Fukami Fig. 3A: 20/24) comprises at least one indicator for indicating a point of reference at the protective shield (Schot Fig. 2: 70 as modified).
In Reference to Claim 3
Schot, as modified by Fukami, discloses the protective shield according to claim 2, except explicitly, “… wherein the at least one indicator is printed and/or engraved into the protective shield ...”
	Regarding the limitations “… wherein the at least one indicator is printed and/or engraved into the protective shield ...”: Since applicant has not disclosed that having the mark being printed or engraved solves any stated problem or is for any particular purpose above the fact that the mark serves as a reference point and it appears that the mark of Fukami, as modifying of Schot, would perform equally well with being printed or engraved as claimed by applicant, it would have been an obvious 
In Reference to Claim 6
Schot, as modified by Fukami, discloses the protective shield according to claim 1, wherein the mark (Fukami Fig. 11: 36A, 36B, as further taught) is circular, at least one of the ends of a tool or template (Fukami Fig. 11: 30A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Schot, as modified by Fukami, wherein the mark is circular at an end of the protective shield as further taught by Fukami, so as to position the protective shield relative to a reference line on the rotor blade (Fukami: paragraph [0152]).
Regarding the limitations “… wherein the mark is a circular cut-out, at one of the root end and the tip end of the protective shield ...”: Since applicant has not disclosed that having the mark being of this specific shape and disposed at a specific position solves any stated problem or is for any particular purpose above the fact that the mark serves as a reference area and it appears that the mark of Fukami, as modifying of Schot, would perform equally well with being of the specific shape of a circular cut-out and disposed in the specific positon at one end of the root and tip end  as claimed by applicant, it would have been an obvious matter of design choice to modify the mark of Fukami, as modifying of Schot, to be of this specific shape and disposed at this specific position as claimed for the purpose of providing a visual reference point to as to align the mark to a reference on the rotor blade.
In Reference to Claim 7

In Reference to Claim 8
Schot, as modified by Fukami, discloses the protective shield according to claim 1, wherein a position of the mark (Fukami Figs. 3A and 8: 20/24) of the protective shield (Schot: 70 as modified) is compared with a position of a corresponding mark (Fukami Fig. 8: L_sub_ref) that indicates a pathway of the leading edge (Schot Fig. 2: portion of 18 where 70 is disposed) of the rotor blade (Schot Fig. 2: 10).
In Reference to Claim 9
Schot, as modified by Fukami, discloses the protective shield according to claim 8, wherein the corresponding mark (Fukami Fig. 8: L_sub_ref) is provided on 
the surface of the rotor blade (Fukami Fig. 8: 2) or 
on another shield, which is already mounted on the rotor blade.
In Reference to Claim 10
Schot, as modified by Fukami, discloses the protective shield according to claim 1, wherein the tool is a heat blanket for curing a latently reactive adhesive film (Fukami: the presence of the mark allows for the tool).
Regarding the recitation of the tool of: “… a mark … which allows to accurately position a tool at a predetermined position on a surface of the protective shield ... wherein the tool is a heat blanket for curing a latently reactive adhesive film
In Reference to Claim 12
Schot, as modified by Fukami, discloses a method of accurately positioning a protective shield (Schot Fig. 2: 70) on a surface of a rotor blade (Schot Fig. 2: 10) of a wind turbine (Schot Fig. 1: 2), wherein the method comprises the following steps: 
a) providing the protective shield according to claim 1 and the rotor blade, and 
b) positioning the protective shield on the surface of the rotor blade such that the mark (Fukami Fig. 8: 24) of the protective shield (Schot Fig. 2: 70 as modified) coincides to a predetermined degree (positioning 70 of Schot such a positioning component 10 of Fukami) with a corresponding mark (Fukami Fig. 8: L_sub_ref) particularly on the surface of the rotor blade.
In Reference to Claim 13
Schot, as modified by Fukami, discloses the method according to claim 12, wherein: 
-the mark (Fukami Fig. 8: 24) of the protective shield (Schot Fig. 2: 70 as modified) is designed as a scale (Fukami Fig. 9C: 24 as seen), and 
-the corresponding mark (Fukami Fig. 8: L_sub_ref) on the surface of the rotor blade is a line indicating a pathway of the leading edge of the rotor blade (Schot Fig. 2: 70 as modified), and wherein 
-step b) further comprises aligning the protective shield such that the line indicating the pathway of the leading edge is within a predetermined range of the scale being provided at the protective shield (positioning 70 of Schot such a positioning component 10 of Fukami Fig. 9C).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application Document EP 2 927 482 to Schot et al. (Schot) in view of US Patent Application Publication 2017/0248117 to Fukami et al. (Fukami) as applied to claim 1 above, and further in view of US Patent Application Publication 2013/0129520 to Enevoldsen et al. (Enevoldsen).
In Reference to Claim 4
Schot, as modified by Fukami, discloses the protective shield according to claim 1, wherein the mark (Fukami Fig. 3A: 20/24) is at one of (Fukami: Claim 6) the root end and the tip end (Fukami: Fig. 6, 24 and relative to Fig. 2 root 3 and tip 4) of the protective shield (Schot Fig. 2: 70 as modified).
Schot, as modified by Fukami does not explicitly teach “… a notch …”
Enevoldsen is also related to the mounting of a component (Fig. 2: 2) to rotor blade (Fig. 1: 1) for a wind turbine (paragraph [0023]), as the claimed invention, and teaches wherein a mark is a notch (Fig. 4: 10) at one of the root end and the tip end of the component (Figs. 1, 2 and 4: in this case at an extent of component 2 which could be a root end bottom of Fig. 1 of tip end top of Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Schot, as modified by Fukami, wherein the mark is a notch and provided at one of the root end and the tip end (as further taught by Enevoldsen) of the protective shield, so as to assure alignment of the protective shield to the rotor blade surface by using a notch as a reference mark as is known in the art (Enevoldsen: paragraph [0029], notch used for alignment purposes).
In Reference to Claim 5
.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application Document EP 2 927 482 to Schot et al. (Schot) in view of US Patent Application Publication 2017/0248117 to Fukami et al. (Fukami) as applied to claim 1 above, and further in view of German Patent Document DE 10 2013 210 737 to Gollnick et al. (and based on English Machine Translation) (Gollnick).
In Reference to Claim 11
Schot, as modified by Fukami, discloses an arrangement comprising a rotor blade of a wind turbine (Schot Fig. 2: 10) and a protective shield (Schot Fig. 2: 70) according to claim 1, wherein the protective shield is firmly attached to the surface of the rotor blade (Schot paragraph [0028]: using and adhesive for instance). 
Schot, as modified by Fukami, lacks: “… by a latently reactive adhesive film ...”
Gollnick is also related to the mounting of a component (Fig. 1: such as 21) to rotor blade (10) for a wind turbine (paragraph [0001]), as the claimed invention, and teaches wherein the component is firmly attached (paragraph [0121]: fused or fastened) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Schot, as modified by Fukami, wherein the protective shield is firmly attached to the surface of the rotor blade by a latently reactive adhesive film (as is the component as taught by Gollnick), so as to suitably fasten the protective shield to the surface of the rotor blade using an adhesive as is known in the art (Gollnick: paragraph [0121]).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application Document EP 2 927 482 to Schot et al. (Schot) in view of US Patent Application Publication 2017/0248117 to Fukami et al. (Fukami) as applied to claim 1 above, and further in view of Document of Optical Engineering: High-precision inspection and alignment of surface mounting devices to Chung et al (Chung).
In Reference to Claim 14
Schot, as modified by Fukami, discloses the protective shield for a rotor blade of a wind turbine, except explicitly, “… a method of documenting how precisely the protective shield according to claim 1 has been attached to the surface of a rotor blade of a wind turbine, comprising: a) taking a photo of the protective shield being attached to the rotor blade comprising the mark of the protective shield and the corresponding mark of the rotor blade, and b) saving the photo in a suitable format ...”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Schot, as modified by Fukami, with a method of documenting how precisely the protective shield according to claim 1 has been attached to the surface of a rotor blade of a wind turbine, comprising: a) taking a photo (as taught by Chung) of the protective shield being attached to the rotor blade comprising the mark of the protective shield and the corresponding mark of the rotor blade, and b) saving the photo in a suitable format (as taught by Chung), so as to accurately position the protective shield on the surface of the rotor blade by using image processing as taught by Chung (Chung: Abstract).
In Reference to Claim 15
Schot, as modified by Fukami and Chung, discloses the method according to claim 14, comprising: c) analyzing by a computer program (as taught by Chung) to which extent the position of the mark (Fukami Fig. 3A: 20/24) of the protective shield (Schot Fig. 2: 70 as modified) coincides with the position of the corresponding mark of the rotor blade (Fukami Fig. 8: L_sub_ref).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show positioning of components on the surface of a wind turbine blade, protective shields on wind turbine blades and using alignment features for components attached to wind turbine blades.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                             
/David E Sosnowski/SPE, Art Unit 3745